DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A1 and B1 in the reply filed on December 3, 2021 is acknowledged.  No grounds for traversal is discussed for the restriction between Groups.  The traversal of the species election is on the ground(s) that at least claims 1 – 7 are generic to all patterning methods for deposting a device material species (related to species group A) and that at least claims 1 – 7 are generic to all of the processes for depositing device material species.  This is not found persuasive because, with regards to the traversal related to species group A, the claims require that a mask is positioned, wherein the mask has both a first portion of a pattern of slots and a second portion of a pattern of slots. The claimed requirement does not read upon the species disclosed in at least Fig. 5A, which uses two separate disposed photoresists and not a mask that has both portions. With regards to the traversal related to species group B, Applicant has merely alleged that the clams are generic when CVD, ALD and PVD are listed as distinct species and has neither provided evidence nor reasoning as to why the species of processes for depositing device material are materially the same.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation, words are given their plain meaning unless such meaning is inconsistent with the specification. The instant specification does not provide a specific definition of what is a mandrel.  The plain meaning of a mandrel typically defines a mandrel as a metal rod, bar, or shaft for supporting material or a mounting. However, such a plain meaning is incongruent with the specification. Related art however does define a mandrel as placeholders or cores1. However, as claimed, the claims do not require that deposited mandrels are required to be removed or otherwise function as temporary structures. Accordingly, the Examiner interprets the term “mandrel” to refer to patterned features, placeholders or cores.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. US 2002/0168166 A1 (hereafter “Itoh”).
Regarding claims 1, 2, 6; Itoh is directed to silica-based optical waveguide circuits and methods of fabricating such circuits, such as the spot size converter those shown in Fig. 1 (Abstract; [0021]). The spot size converter as depicted has a general relief of a waveguide core 13 [device material] at non-uniform contoured heights [related to having a plurality of mandrel depths, including a first mandrel depth and a second mandrel depth] across the length and width of a substrate 11 ([0021] – [0023]). In an embodiment (Fig. 6A – 6E), Itoh discloses a method of making the waveguide core comprising: providing a shadow mask 17 with openings 17b and 17c corresponding to forming tapering input/output sections [second mandrels corresponding to a second masked depth] and marker forming sections [first mandrels corresponding to a first masked depth] and their respective depths, respectively ([0035]); providing a substrate with a core layer 13 deposited [disposing base layer of a device material] on substrate 11 ([0030]; [0035]); arranging [positioning] the shadow mask onto the flat core layer 13; and then depositing by e.g. sputtering [PVD] the input/output waveguide core 13b and the marker sections 13c ([0031] – [0032], [0035] – [0037]), wherein the input/output waveguide core 13b has a tapered depth [second mandrel depth, where there are points of mandrel depth being smaller than that of the depth of the marker forming sections, meeting claim 6] and the marker sections have a given depth [second mandrel depth].

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh as applied to claims 1, 2, 6 above, and further in view of Shi et al. US 2016/0356958 A1 (hereafter “Shi”).
Regarding claim 5, Itoh discloses that the optical core layer may be composed of GeO2-doped SiO2 ([0030]).
Itoh does not expressly teach that the optical core layer [mandrels] comprise the claimed materials.
Shi is directed to silica-based optical waveguide circuits (Abstract). Shi discloses that optical devices may comprise deposited layers of at least one of silicon nitride, amorpous silicon, silicon-germanium, silica, silicate glass; that waveguides (optical and germanium; and that the waveguides may comprise e.g. silicon nitride, silica, amorphous silicon ([0004], [0027], [0033], [0045] – [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Itoh by using e.g. claimed materials such as silicon nitride and amorphous silicon containing materials because Shi teaches that such materials are suitable for forming waveguides.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
	
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh as applied to claims 1, 2, 6 above, and further in view of Ricci US 2012/0190183 (hereafter “Ricci”) and Jackman et al. US 2008/0063851 A1 (hereafter “Jackman”).
Regarding claims 7, while Itoh does not expressly teach that the first masked depth is greater than the second masked depth.
Ricci is directed to the formation of independent features on workpieces using ion implantation techniques, etching techniques or deposition techniques by using a plurality of (sub) masks (Abstract).  While the majority of the disclosure details the application of the invention disclosed in Ricci in the context of ion implantation, Ricci does state that the disclosed examples can be adapted to provide the disclosed results by deposition, as opposed to ion implantation ([0045]).  Ricci discloses an embodiment as depicted in Figure 13 of providing a first mask 103; using particles 112 to form deposits onto a workpiece; and using a second mask (107) to form other deposits in 
Describing a similar concept, Jackman is directed to elastomeric masks for the deposition of a variety of materials through mask openings (Abstract).  Jackman discloses a technique to selectively deposit a variety of materials on a surface of a substrate using a stacked set of submasks [collectively reading on a mask] (Fig. 7; [0062]). Jackman discloses that the masks include a plurality of channels that are in register to one another where deep deposition is to occur (Fig. 7 32 + 302 + 312), with lower submasks containing other regions  that result in structures that correspond to the 
Therefore, in view of the prior art as a whole, it would have been obvious to one of ordinary skill in the art to have modified the method of Itoh by utilizing a mask with a first masked depth that is greater than a second masked depth because Ricci teaches that different submasks, stackable with one another, can be used to form independent patterns with high precision and with reduced use of photolithography and Jackman teaches that stacked patterns can be used to build multiple-layered structures  for electronic or other purposes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. US2018/0142343 A1 ¶ [0037], US2015/0325411 A1 ¶ [0006], US 2010/0136784 A1 ¶ [0003]